Citation Nr: 0414593	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.



REMAND

In October 2001, the RO attempted to verify the character of 
the decedent's service.  A response was received in October 
2001 indicating that the decedent served with the Philippine 
Scouts with the Army of the US.  A rating decision on the 
matter on appeal dated in July 2002 characterized the 
decedent's service as that of "Special Philippine Scouts."  
A subsequent rating decision dated in October 2002, which 
serves as the basis for this appeal, referenced the decedent 
as "the veteran" and indicated his period of military 
service as that from September 1946 to February 1949.  At 
that point, there were no challenges or questions as to the 
decedent's service status.  

After the issuance of the statement of the case (SOC) in 
April 2003 and subsequent supplemental statements of the case 
(SSOC) in November 2003 and February 2004, a Memorandum For 
File was provided and attached to the claims folder, which 
indicated that on the basis of personal information and data 
corresponding to the decedent sent to the US Army Reserve 
Personnel Command (ARPERSCOM), the service department 
certified that the decedent had no valid military service in 
the Armed Forces of the United States.  

Thus, given the conflicting information as to the decedent's 
status, the Board hereby remands this matter for further 
development as noted below:  

1.  The RO should attempt to verify, 
through official channels, the decedent's 
period(s) of military service.  The RO 
should ensure that any discrepancies as 
to the decedent's service are clarified 
and all pertinent documents are 
associated with the claims folder.  

2.  After completing any additional 
indicated development, and ensuring 
compliance with the Veterans Claims 
Assistance Act of 2000 and the Veterans 
Benefits Act,  the RO should again review 
the appellant's appeal.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A §§ 5109B, 
7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




